DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   August 14, 2022 has been entered.
An amendment was received from the applicant on August 14, 2022.
Claim 11 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,056,453) in view of Wright (US 4,998,900).
Wright (US 5,056,453) discloses a self-righting rigid inflatable boat, as shown in Figures 1-12, which is comprised of a hull, defined as Part #12, with a bow end, defined as Part #20, a stern end, defined as Part #14, two opposing lateral sides, defined as Parts #16 and 18, which extend between said bow end and said stern end, as shown in Figure 1, and an inflatable arch member, defined as Part #26, as shown in Figures 1-2, having two outwardly bent leg members, defined as Parts #28 and 30, which extend upwardly from said two opposing lateral sides, where said arch member curves inwardly until said two leg members are above said boat in order to form a U-shape or horseshoe shape that is an inherently unstable shape when inverted, as shown in Figures 7-10, so that said boat is self-righting.  Said arch member is substantially rigid, as shown in Figures 1-5, and is located nearer to a stern end of said boat than to a bow end of said boat, as shown in Figures 1-2.  Said hull also has a rounded topside, as shown in Figures 1-4.
Wright (US 5,056,453), as set forth above, discloses all of the features claimed except for the use of an arch member with two separate leg members that extend outwardly beyond said boat.
Wright (US 4,998,900) discloses a self-righting inflatable life raft, as shown in Figures 1-16, which is comprised of a hull, defined as Part #10, with a bow end, defined as Part #12, a stern end, defined as Part #16, two opposing lateral sides, defined as Parts #14 and 18, and a canopy support, as shown in Figures 1-2, having two separate side members, defined as Parts #24 and 28, which extend upwardly from said two opposing lateral sides and extend outwardly beyond said raft, as shown in Figure 2, where said canopy support curves inwardly until said two sides or members are above said raft in order to form a U-shape or horseshoe shape that is an inherently unstable shape when inverted, as shown in Figures 11-12, so that said raft is self-righting.  Said canopy support is substantially rigid, as shown in Figures 1-3, and is centrally located between said bow end and said stern end of said hull, as shown in Figure 1.  Said hull also has a rounded topside, as shown in Figures 1-2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a canopy support structure having two side members that extend outwardly beyond a hull of a raft, as taught by Wright (US 4,998,900), in combination with the self-righting rigid inflatable boat as disclosed by Wright (US 5,056,453) for the purpose of providing a watercraft vessel with a structure that is nearer to a stern end of said watercraft than to a bow end of said watercraft in order to provide a self-righting structure with an inherently unstable shape to facilitate righting of said watercraft vessel.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright   (US 5,056,453) in view of Wright (US 4,998,900), and further in view of Von Der Goltz      (US 8,869,724).
Wright (US 5,056,453) in combination with Wright (US 4,998,900) shows all of the features claimed except for the use of a solar array that is positioned on a hull.
Von Der Goltz discloses a water vehicle in the form of a trimaran, as shown in Figures 1A-10, which is comprised of a main hull, defined as Part #102, and a roof, defined as Part #134, as shown in Figures 1A-C,  where an array of solar cells, defined as Part #436, can be mounted to said main hull above said roof, as shown in Figure 4A.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an array of solar cells that is mounted on a main hull, as taught by Von Der Goltz, in combination with the self-righting rigid inflatable boat as disclosed by Wright (US 5,056,453) and the teachings of Wright (US 4,998,900) for the purpose of providing a watercraft vessel with means to collect solar energy.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,056,453) in view of Wright (US 4,998,900), and further in view of Riggs (US 8,123,577).
Wright (US 5,056,453) in combination with Wright (US 4,998,900) shows all of the features claimed except for the use of a watercraft that is autonomous and includes one or more sensors.
Riggs discloses an autonomous vehicle, as shown in Figures 1-61, with a main hull and a pair of outrigger hulls, each defined as Part #110, where said vehicle includes a plurality of sensors that are mounted on a sensor tower, defined as Part #134, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an autonomous vehicle with a plurality of sensors, as taught by Riggs, in combination with the self-righting rigid inflatable boat as disclosed by Wright (US 5,056,453) and the teachings of Wright     (US 4,998,900) for the purpose of providing a watercraft vessel that is functional and navigable without a crew.

Allowable Subject Matter
Claims 3-5, 7, 12-13 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 29, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617